*656might overcome the express command of subdivision 2 of section 674, this is not one of those instances. Apart from the fact that the main action had been settled before or during the pendency of State Farm’s motion, “judicial economy” would not be served by permitting the third-party action to proceed in court because the primary factual and legal issues involved therein are wholly different from those involved in the main action. More specifically, to recover in the main action plaintiff need have proved only that she had suffered compensable injuries as a result of the accident and that she had complied with the insurance policy in all relevant respects. The primary issue in the third-party action would be the comparative fault of plaintiff and Baron, an issue irrelevant to the resolution of the main action. From this it is also apparent that there is no possibility that prosecution of the main action in court and arbitration of the claim embodied in the third-party complaint could produce inconsistent results. Finally, dismissal of the third-party complaint does not infringe upon plaintiff’s right to pursue her rights by lawsuit, rather than by arbitration, since plaintiff has no legal interest in the outcome of the third-party action or the manner in which that outcome is achieved and is not a necessary party to the third-party action. (See Government Employees Ins. Co. v Royal Globe Ins. Co., 94 Misc 2d 178.) Mollen, P. J., Lazer,. Cohalan and Margett, JJ., concur.